Citation Nr: 1705050	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for left wrist carpal tunnel (claimed as left wrist pain).

2.  Entitlement to service connection for right wrist carpal tunnel (claimed as right wrist pain).

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a right ankle disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for lower back osteoarthritis.

7.  Entitlement to service connection for degenerative disc disease and osteoarthritis of the cervical spine.

8.  Entitlement to an initial compensable evaluation for scar, residual of left wrist ganglion cyst.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right knee disorder, right ankle disorder, lower back osteoarthritis, and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A right shoulder disorder was not manifested during service or otherwise related to service.

2.  Right and left carpal tunnel syndrome was not manifested during service or otherwise related to service.

3.  The left wrist scar, residual of ganglion cyst, is not painful or unstable.


CONCLUSIONS OF LAW

1.   The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

3.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

4.  The criteria for a compensable rating for scar, residual of left wrist ganglion cyst, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118 (2016), Diagnostic Codes (DC) 7338; Diagnostic Codes 7800-7805.


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, private medical records, and a March 2011 VA examination.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  After review of the examination of record regarding the wrists, the Board finds that the examiner provided an adequate opinion based on a correct factual basis.

The Board recognizes the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed right shoulder disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed right shoulder disorder is related to service.  The Veteran himself has provided statements that his claimed disorder is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Further, in reviewing post-service treatment records of file, the Veteran has previously sought treatment for a right shoulder disability post-service and remarked that there was no prior injury.  The Board finds that considering all the evidence of record that a relevant event, injury, or disease did not occur in service.  The evidence does not satisfy all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his right shoulder claim.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

Rules and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

In a September 2010 letter, the Veteran asserted that he injured his right shoulder playing softball while stationed in Iceland.  He stated that his pain is present anytime he uses it and has gotten worse over time.  He stated he did not remember if he was seen for the injury in service, but that the injury limits his ability to perform his job as a property manager.  The Veteran reported he injured his left wrist while skiing in Iceland.  This has caused minor pain and discomfort in the years to come and inhibited his work as a machinist.  The Veteran reported he injured his right thumb playing softball in Iceland.  The pain is at the base of this thumb and in the wrist.  This has also interfered with his job as a machinist.  He complained of intense pain, weakness, and stiffness which are magnified in cold weather.  

Service treatment records (STRs), including enlistment examination dated in November 1974, are negative for complaints, treatment, or diagnosis of right shoulder disorder.  An August 1975 STR indicated the Veteran complained of possible fractured wrist.  An x-ray report was normal.  The diagnosis was sprained wrist.  A September 1978 separation examination indicated the upper extremities were abnormal.  The examiner noted there was a hard bony prominence after removal of a ganglion cyst.  

Post-service private treatment records include treatment notes dated in April and May 1994 indicate the Veteran injured his right shoulder when he was pulling forward on a wrench.  The Veteran stated he had no prior history of right shoulder injury.  After a physical examination, the diagnosis was rotator cuff strain and longhead bicep strain right shoulder.  During May 1994 follow-ups, the diagnosis was rights shoulder tendonitis/bursitis.  The Veteran underwent physical therapy, and the injury was considered resolved.  In a May 1997 note, the Veteran reported lower back pain after shoveling some dirt.  Upon physical examination, the examiner noted some limitation of motion about the right upper extremity secondary to posterior shoulder discomfort.  The diagnosis was right interscapular strain.  In an October 2010 note, the Veteran complained of long-standing right shoulder pain dating back many years.  He stated he had previously been diagnosed with rotator cuff tear.  An MRI showed mild osteoarthritis of the acromioclavicular (AC) joint, high-grade partial tear of the supraspinatus and subscapularis tendons, a degenerative tear of the superior/anterios glenoid labrum/ possible tendinopathy or partial tear of the biceps tendon superiorly.  During an October 2010 follow-up, the Veteran reported he likely injured his shoulder playing softball in the 1980s, but for the past three months he has been having worsening right shoulder pain and particularly grinding in the right shoulder.  A private treatment record dated in November 2010 indicates the Veteran underwent physical therapy for his right shoulder disorder.  

There are no post-service private treatment records indicating complaints, diagnosis, or treatment of right or left carpal tunnel syndrome. 

In an August 2010 statement from the Veteran's wife, she indicated that the Veteran has pain in his right shoulder and that it interferes with his ability to work.  

During a March 2011 VA examination, the Veteran reported that during the service he injured his left wrist.  Also, he had a ganglionic cyst that was removed.  Since then, he has been having constant pain with stiffness and numbness.  The pain increases with the cold weather.  The Veteran reported he sometimes drops things.  He stated he is a property manager and does maintenance for the properties.  He reported he does not take any medication for this problem and he tapes his wrist to reduce the pain.  He stated he is right handed and he believes that his right hand now is weaker than the left hand.  Upon physical examination, there was no swelling or inflammation of the right hand.  Motor function was completely normal in right hand.  The Tinel's signs and Phalen's maneuver were both positive on the right and left hand.  The examiner opined that the Veteran's carpal tunnel syndrome was not related to his service.  The rationale was that the Veteran was 55 years old and he has been a property manager and a handyman for many years and this is the natural history of carpal tunnel syndrome. 

After a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for a right shoulder disorder, and right and left carpal tunnel syndrome.

Initially, the Board notes that there is no probative evidence that the Veteran's right shoulder disorder or right and left carpal tunnel syndrome first manifested during active service or within one-year of service discharge.  Arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service or within one year of separation.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal. 

The Board finds that the overall weight of the evidence is against granting service connection for the right shoulder disorder and right and left carpal tunnel syndrome being claimed.  No medical professional has ever suggested that the Veteran's right shoulder disorder or right and left carpal tunnel syndrome were related to his military service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion.  Furthermore, the VA examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's left and right carpal tunnel syndrome were not caused or incurred during active service. 

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his right shoulder disorder was due to injury while playing softball in service and his right and left carpal tunnel syndrome were also due to injuries in service to include removal of a ganglion cyst.  But, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of right and left carpal tunnel syndrome and a right shoulder disorder and whether they were caused or aggravated by his service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and these claims of entitlement to service connection for a right shoulder disorder and right and left carpal tunnel syndrome resultantly must be denied.



III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran appeals the initial non-compensable rating assigned.  The Board will consider whether "staged" rating are warranted during under any period under appeal.

The Veteran's service connected scar, residual of left wrist ganglion cyst, is rated under Diagnostic Code (DC) 7804.  Under DC 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

During a March 2011 VA examination, the examiner noted the Veteran had a ganglionic cyst removed from his left wrist during the service.  The examiner explained that the Veteran's symptoms are the result of carpal tunnel syndrome.  Upon physical examination, there was a very small tiny scar of less than 1 cm that is difficult to see with the naked eye.  This scar was due to the previous surgery to remove the ganglionic cyst.  There was no hyper or hypopigmentation or keloid formation.  The scar was not sensitive.  The skin was intact.  The diagnosis was a very small, faded scar as the result of removing a small ganglionic cyst in the service.

The Board acknowledges that the Veteran has scarring in the left wrist from removal of a ganglion cyst.  However, as noted above, physical examination reveals that the scar is neither painful nor unstable, and the total area of all related scars is not greater than 39 square centimeters (6 square inches).  As demonstrated, the scarring in the left wrist is not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.  At no time in appellate status has the disability met the criteria for a compensable rating.

The Board has also considered whether this case should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2016).  Such consideration requires a three-step inquiry, each of which must be met to justify a referral.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's left wrist scar and the relevant rating criteria does not show 'such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321 (b).  The Veteran's left wrist scar is asymptomatic.  The Veteran has not reported any symptoms associated with his left wrist scar that is not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating.  38 C.F.R. §§ 4.71a, 4.114, 4.118, DCs 7338, 7804; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19.

As the preponderance of the evidence is against the claim for higher ratings, the 'benefit-of-the-doubt' rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left wrist carpal tunnel (claimed as left wrist pain) is denied.

Entitlement to service connection for right wrist carpal tunnel (claimed as right wrist pain) is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to an initial compensable evaluation for scar, residual of left wrist ganglion cyst is denied.



REMAND

The Veteran asserts he has right ankle, low back, and neck disorders which were incurred during active service.  The Veteran's STRs include a July 1975 complaint of back pain and diagnosis of back strain, a head injury during an assault, and a January 1978 complaint of pain in the coccyx.  Additionally, in June 1978, the Veteran complained of trauma to this right ankle while playing baseball.  An x-ray examination was positive for a greenstick fracture.  A July 1978 follow-up indicated the cast was removed, and an x-ray recheck showed healed fracture of the left fibula.  During an August 1978 follow-up, the Veteran complained of extreme pain upon inversion.  An x-ray showed possible old fibular fracture, not completely healed.  The examiner noted fracture the fibula (? old) versus sprain. 

A March 2011 VA examination included a diagnosis of  varicosis of the right ankle and right foot; however, given the Veteran may have had a fracture in service, the Board finds the VA examination was inadequate as it did not include an x-ray test.  

The March 2011 VA examination also addressed the Veteran's spine complaints.  After a physical examination, the examiner determined the Veteran's osteoarthritis of the lower back  and cervical spine is not related to his service or service-connected conditions.  The rationale was that this is the natural history of osteoarthritis therefore it is not related to service.  The examiner also noted the Veteran was 55 years old as a rationale for his lower back osteoarthritis.  It is unclear whether the examiner is stating that the Veteran's back disorder is due solely to age.  Furthermore, the examiner failed to address the Veteran's assertion that his back and neck disorders were caused by his back strain and head injury in-service.  As such, the Board finds an additional VA opinion and/or addendum is necessary.  

The result of the new VA joints examination is largely determinative of the Veteran's secondary service connection claim for a right knee disorder.  For this reason, the Board finds that these claims are inextricably intertwined and a decision cannot be made on the Veteran's service connection claim for a right knee disorder at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for the issues remaining on appeal and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA joints examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed right ankle disorder.

Based on a review of the claims file and the clinical findings of any examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ankle disorder was caused or incurred in active service.  The examiner should specifically discuss the Veteran's right ankle problems in service. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  Obtain a supplemental opinion from the examiner who provided the March 2011 VA opinion or an appropriate substitute.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should provide an addendum opinion as to the etiology of the Veteran's neck and low back disorders.  It is up to the discretion of the examiner(s) if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on a review of the claims file and the clinical findings of any examination, the VA examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any neck or low back disorder was caused or incurred in active service.  The examiner should specifically discuss the Veteran's complaints in service to include a head injury and back strain. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  If the examiner is unable to reach an opinion without resort to speculation, she or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After undertaking any other development deemed appropriate, to include as a result of evidence obtained resulting from the above directed development, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


